Citation Nr: 1543451	
Decision Date: 10/09/15    Archive Date: 10/13/15

DOCKET NO.  11-08 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating higher than 10 percent for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel







INTRODUCTION

The appellant is a Veteran who served on active duty from June 1970 to March 1978.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 


FINDING OF FACT

The Veteran's tinnitus has been assigned a 10 percent rating, which is the maximum schedular rating authorized under the applicable criteria; factors warranting an extraschedular rating are not shown. 


CONCLUSION OF LAW

The criteria for a rating higher than 10 percent for tinnitus have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321(b), 4.1, 4.87, Diagnostic Code 6260 (2011); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, enlarged VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  The VCAA has no effect on an appeal where the law, and not the underlying facts or development of the facts, are dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).  As is discussed in further detail below, the disposition of the Veteran's claim for an increased rating for tinnitus is fully encompassed by legal considerations.  Accordingly, further discussion of the VCAA is not warranted. 

Factual Background, Relevant Law, and Analysis

In an October 2009 rating decision, the RO denied the Veteran's claim for a rating in excess of 10 percent for his service-connected tinnitus.  He was first granted a 10 percent schedular rating for his service-connected bilateral tinnitus in March 2003 pursuant to 38 C.F.R. § 4.87, Diagnostic Code 6260, and he currently is still rated 10 percent for his tinnitus.  He asserts that his tinnitus "has gotten worse over the years". 

The criteria of Diagnostic Code 6260 were revised, effective June 13, 2003, in part to clarify existing VA practice that only a single 10 percent rating is assigned for tinnitus, regardless of whether tinnitus is found as being in one ear or in each ear or in the head.  38 C.F.R. § 4.87, Diagnostic Code 6260, Note 2 (2006).  In Smith v. Nicholson, 451 F.3d 1344, 1350-51 (Fed. Cir. 2006), the Federal Circuit affirmed VA's interpretation of Diagnostic Code 6260 allowing for the assignment of only a single 10 percent rating for tinnitus, whether or not the tinnitus is determined to exist unilaterally or bilaterally. 

In consideration of the clear language of Diagnostic Code 6260 and the direction of the Federal circuit in Smith, the Board concludes that the 10 percent rating for the Veteran's tinnitus is the maximum rating assignable under Diagnostic Code 6260.  As the disposition of the claim is based on the Board's interpretation of the law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

The Veteran has not contended that his tinnitus results in his inability to obtain or maintain substantially gainful employment, not is there any evidence in the record to suggest it; thus a claim for a Total Disability Rating Based on Individual Unemployability has not been raised in this instance.  Furthermore, while the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether a claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating under 38 C.F.R. § 3.321(b).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008). 

A review of the record indicates that in August 2009 a VA audiology examiner concluded that the Veteran's tinnitus should not cause limitations in his ability to function in an occupational environment.  Subsequently, a private doctor remarked in April 2010 and May 2010 that the Veteran's tinnitus was significantly improved with hearing aids.  In short, the record does not suggest that the tinnitus causes marked interference with employment.  In fact, evidence in the record indicates that the Veteran is unemployed and in receipt of Social Security disability benefits on the basis of a mental disorder and lumbar spine disability.  Additionally, there is no evidence that his tinnitus has presented an unusual disability picture such as requiring frequent hospitalization.  Therefore, there is no suggestion that tinnitus has resulted in an exceptional disability picture.  

In any case, when comparing the Veteran's disability level and symptomatology to the Rating Schedule, the degree of disability of his tinnitus is wholly contemplated by the Rating Schedule.  It consists of bilateral, persistent ringing in the ears, which is covered by the schedular criteria of Diagnostic Code 6260.  The assigned schedular rating is, therefore, adequate, and no referral for an extraschedular rating is required under 38 C.F.R. § 3.321(b)(1). 





ORDER

Entitlement to a rating higher than 10 percent for tinnitus is denied. 


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


